Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05 January 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims in regards to the previous objection have corrected the formatting issues noted in Non-Final Office Action mailed 05 October 2021 and as such, the objection/rejection is withdrawn.

	
Response to Arguments
Applicant’s arguments, see Pg. 6, filed 05 January 2022, with respect to claims 1-20 double patenting have been fully considered and are persuasive.  The rejection of 05 October 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As previously noted in application 15993007, now patent 10,795,610, the current state of the art does not appear to teach or suggest a Superblock that is composed of all planes of a die. While a Superblock typically uses some blocks from multiple planes of the die of the FLASH device, they do not appear to teach using ALL of the planes of the device. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132